U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-30327 SEGWAY IV CORP. (Exact name of small business issuer as specified in its charter) New Jersey 22-3719169 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 213 South Oak Avenue, Owatonna, Minnesota 55060 (Address of Principal Executive Offices) (507) 446-9166 (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of July 26, 2007: 5,250,000 shares of common stock outstanding, $0.0001 par value. SEGWAY IV CORP. FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the three months ended June 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. 2 SEGWAY IV CORP. (a development stage company) FINANCIAL STATEMENTS AS OF JUNE 30, 2007 SEGWAY IV CORP. (a development stage company) Financial Statements Table of Contents FINANCIAL STATEMENTS Page # Balance Sheet 4 Statement of Operations and Retained Deficit 5 Statement of Stockholders Equity 6 Cash Flow Statement 7 Notes to the Financial Statements 8-10 3 SEGWAY IV CORP. (a development stage company) BALANCE SHEETS (unaudited) As of June 30, 2007 and December 31, 2006 ASSETS CURRENT ASSETS 6/30/07 12/31/2006 Cash $ - $ - Total Current Assets - - TOTAL ASSETS $ - $ - LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued Expenses $ 11,550 $ 10,850 Total Current Liabilities 11,550 10,850 TOTAL LIABILITIES 11,550 10,850 STOCKHOLDERS' EQUITY Preferred Stock - Par value $0.0001; Authorized: 20,000,000 None issues and outstanding - - Common Stock - Par value $0.0001; Authorized: 100,000,000 Issued and Outstanding: 5,250,000 525 525 Additional Paid-In Capital 425 425 Accumulated Deficit (12,500 ) (11,800 ) Total Stockholders' Equity (11,550 ) (10,850 ) TOTAL LIABILITIES AND EQUITY $ - $ - The accompanying notes are an integral part of these financial statements. 4 SEGWAY IV CORP. (a development stage company) STATEMENT OF OPERATIONS (unaudited) For the six and three months ending June 30, 2007 and 2006 From inception (March 31,2000) through June 30, 2007 6 MONTHS 3 MONTHS 6 MONTHS 3 MONTHS ENDING ENDING ENDING ENDING FROM 6/30/2007 6/30/2007 6/30/2006 6/30/2006 INCEPTION REVENUE $ - $ - $ - $ - $ - COST OF SERVICES - GROSS PROFIT OR (LOSS) - GENERAL AND ADMINISTRATIVE EXPENSES 700 350 700 350 12,500 NET INCOME (LOSS) $ (700 ) $ (350 ) $ (700 ) $ (350 ) $ (12,500 ) ACCUMULATED DEFICIT, BEGINNING BALANCE (11,800 ) (10,500 ) - ACCUMULATED DEFICIT, ENDING BALANCE $ (12,500 ) $ (11,200 ) $ (12,500 ) Earnings (loss) per share $ (0.00 ) $ (0.00 ) Weighted average number of common shares 5,250,000 5,250,000 The accompanying notes are an integral part of these financial statements. 5 SEGWAY IV CORP. (a development stage company) STATEMENT OF STOCKHOLDERS' EQUITY (unaudited) From inception (March 31, 2000) through June 30, 2007 COMMON ADDITIONAL ACCUM. TOTAL SHARES STOCK PAID IN DEFICIT EQUITY Stock Issued for cash 5,250,000 $ 525 $ 225 $ - $ 750 Net Loss (837 ) (837 ) Total, December 31, 2000 5,250,000 525 225 (837 ) (87 ) Contributed capital by shareholders 124 124 Net Loss (926 ) (926 ) Total, December 31, 2001 5,250,000 525 349 (1,763 ) (889 ) Contributed capital by shareholders 76 76 Net Loss (912 ) (912 ) Total, December 31, 2002 5,250,000 525 425 (2,675 ) (1,725 ) Net Loss (3,825 ) (3,825 ) Total, December 31, 2003 5,250,000 525 425 (6,500 ) (5,550 ) Net Loss (1,925 ) (1,925 ) Total, December 31, 2004 5,250,000 525 425 (8,425 ) (7,475 ) Net Loss (2,075 ) (2,075 ) Total, December 31, 2005 5,250,000 525 425 (10,500 ) (9,550 ) Net Loss (1,300 ) (1,300 ) Total, December 31, 2006 5,250,000 525 425 (11,800 ) (10,850 ) Net Loss (700 ) (700 ) Total, June 30, 2007 5,250,000 $ 525 $ 425 $ (12,500 ) $ (11,550 ) The accompanying notes are an integral part of these financial statements. 6 SEGWAY IV CORP. (a development stage company) STATEMENTS OF CASH FLOWS (unaudited) For the six months ending June 30, 2007 and 2006, from inception (March 31, 2000) through June 30, 2007 6 MONTHS 6 MONTHS ENDING ENDING FROM CASH FLOWS FROM OPERATING ACTIVITIES 06/30/07 6/30/2006 INCEPTION Net income (loss) $ (700 ) $ (700 ) $ (12,500 ) Increase (Decrease) in Accrued Expenses 700 700 11,550 Net cash provided by (used in) operating activities - - (950 ) CASH FLOWS FROM INVESTING ACTIVITIES None - - - Net cash flows provided by (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from capital contributions - - 200 Proceeds from stock issuance - - 750 Net cash flows provided by (used in) financing activities - - 950 CASH RECONCILIATION Net increase (decrease) in cash - - - Cash - beginning balance - - - CASH BALANCE - END OF PERIOD $ - $ - $ - The accompanying notes are an integral part of these financial statements. 7 SEGWAY IV CORP. (a development stage business) FOOTNOTES TO THE FINANCIAL STATEMENTS 1. Summary of significant accounting policies: Industry - Segway IV Corp. (The Company), a Company incorporated in the state of New Jersey as of March 31, 2000, plans to locate and negotiate with a business entity for the combination of that target company with The Company. The combination will normally take the form of a merger, stock-for-stock exchange or stock- for-assets exchange. In most instances the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the InternalRevenue Code of 1986, as amended. No assurances can be given that The Company will be successful in locating or negotiating with any target company. The Company has been formed to provide a method for a foreign or domestic private company to become a reporting (“public”) company whose securities are qualified for trading in the United States secondary market. Results of Operations and Ongoing Entity - The Company is considered to be an ongoing entity. The Company’s shareholders fund any shortfalls in The Company’s cash flow on a day to day basis during the time period that The Company is in the development stage. Liquidity and Capital Resources - In addition to the stockholder funding capital shortfalls; The Company anticipates interested investors that intend to fund the Company’s growth once a business is located. Cash and Cash Equivalents - The Company considers cash on hand and amounts on deposit with financial institutions which have original maturities of three months or less to be cash and cash equivalents. Basis of Accounting - The Company’s financial statements are prepared in accordance with generally accepted accounting principles. Income Taxes - The Company utilizes the asset and liability method to measure and record deferred income tax assets and liabilities. Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance when in the opinion of management; it is more likely than not that some portion or all of the deferred tax assets will not be realized. At this time, The Company has set up an allowance for deferred taxes as there is no company history to indicate the usage of deferred tax assets and liabilities. Fair Value of Financial Instruments - The Company’s financial instruments may include cash and cash equivalents, short-term investments, accounts receivable, accounts payable and liabilities to banks and shareholders. The carrying amount of long-term debt to banks approximates fair value based on interest rates that are currently available to The Company for issuance of debt with similar terms and remaining maturities. The carrying amounts of other financial instruments approximate their fair value because of short-term maturities. Concentrations of Credit Risk - Financial instruments which potentially expose The Company to concentrations of credit risk consist principally of operating demand deposit accounts. The Company’s policy is to place its operating demand deposit accounts with high credit quality financial institutions. At this time The Company has no deposits that are at risk. 8 2. Related Party Transactions and Going Concern: The Company’s financial statements have been presented on the basis that it is a going concern in the development stage, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. At this time The Company has not identified the business that it wishes to engage in. The Company’s shareholders fund The Company’s activities while The Company takes steps to locate and negotiate with a business entity for combination; however, there can be no assurance these activities will be successful. 3. Accounts Receivable and Customer Deposits: Accounts receivable and Customer deposits do not exist at this time and therefore have no allowances accounted for or disclosures made. 4. Use of Estimates: Management uses estimates and assumptions in preparing these financial statements in accordance with generally accepted accounting principles. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenue and expenses. Management has no reason to make estimates at this time. 5. Revenue and Cost Recognition: The Company uses the accrual basis of accounting in accordance with generally accepted accounting principles for financial statement reporting. 6. Accrued Expenses: Accrued expenses consist of accrued legal, accounting and office costs during this stage of the business. 7. Income Taxes: The Company has net operating losses from inception in the amount $12,500 which can be used to offset future income for tax purposes affording the Company a tax savings of approximately $2,310.The net losses may be carried forward for a twenty year period of time from the year such losses were incurred.The losses will expire as follows: 2020 $ 837 2021 926 2022 912 2023 3,825 2024 1,925 2025 2,075 2026 1,300 2027 700 Total $ 12,500 9 The tax savings of $2,310 are considered a deferred tax asset of which management has set an allowance of $2,310 against this asset due to the doubtful use of this asset. 8. Operating Lease Agreements: The Company has no agreements at this time. 9. Stockholder’s Equity: Common Stock includes 100,000,000 shares authorized at a par value of $0.0001, of which 5,250,000 have been issued for the amount of $750. The shareholders contributed an additional $200 to capital during the years 2001 and 2002. The Company has also authorized 20,000,000 shares of preferred stock at a par value of $0.0001, none of which have been issued. 10. Required Cash Flow Disclosure for Interest and Taxes Paid: The company has paid no amounts for federal income taxes and interest. 11. Earnings Per Share: Basic earnings per share (“EPS”) is computed by dividing earnings available to common shareholders by the weighted-average number of common shares outstanding for the period as required by the Financial Accounting Standards Board (FASB)under Statement of Financial Accounting Standards (SFAS) No. 128, “Earnings per Shares”. Diluted EPS reflects the potential dilution of securities that could share in the earnings. 10 Item 2. Management’s Discussion and Analysis or Plan of Operation Plan of Operation We are continuing our efforts to locate a merger candidate for the purpose of a merger. It is possible that we will be successful in locating such a merger candidate and closing such merger. However, if we cannot effect a non-cash acquisition, we may have to raise funds from a private offering of our securities under Rule 506 of Regulation D. There is no assurance we will obtain any such equity funding. Results of Operation We did not have any operating income from inception (March 31, 2000) through June 30, 2007. For the quarter ended June 30, 2007, we recognized a net loss of $700 as compared with $700 for the prior year's quarter. Some general and administrative expenses during the quarter were accrued. Expenses for the quarter were comprised of costs mainly associated with legal, accounting and office. Liquidity and Capital Resources At June 30, 2007 we had no capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses pending acquisition of an operating company. Item 3. Controls and Procedures (a)Evaluation of disclosure controls and procedures. Our Chief Executive Officer and Chief Financial Officer (collectively the “Certifying Officers”) maintain a system of disclosure controls and procedures that is designed to provide reasonable assurance that information, which is required to be disclosed, is accumulated and communicated to management in a timely manner. The Certifying Officers have concluded that the disclosure controls and procedures are effective at the “reasonable assurance” level. Under the supervision and with the participation of management, as of June 30, 2007, the Certifying Officers evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule [13a-15(e)/15d-15(e)] under the Exchange Act). Furthermore, the Certifying Officers concluded that our disclosure controls and procedures in place were designed to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act is (i) recorded, processed, summarized and reported on a timely basis in accordance with applicable Commission rules and regulations; and (ii) accumulated and communicated to our management, including our Certifying Officers and other persons that perform similar functions, if any, to allow us to make timely decisions regarding required disclosure in our periodic filings. (b)Changes in internal controls. Our Certifying Officer has indicated that there were no changes in our internal controls or other factors that could affect such controls during the quarter ending June 30, 2007, and there were no such control actions taken with regard to deficiencies and material weaknesses during the quarterly period ending June 30, 2007. 11 PART II - OTHER INFORMATION Item 1.Legal Proceedings. We are currently not a party to any pending legal proceedings and no such action by, or to the best of our knowledge, against us has been threatened. Item 2.Changes in Securities. None Item 3.Defaults Upon Senior Securities. None Item 4. Submission of Matters to a Vote of Security Holders. No matter was submitted during the quarter ending June 30, 2007, covered by this report to a vote of our shareholders, through the solicitation of proxies or otherwise. Item 5. Other Information. None Item 6.Exhibits and Reports of Form 8-K. (a)Exhibits 31.1 Certification pursuant to Section 302 of Sarbanes Oxley Act of 2002 32.1 Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002 (b)Reports of Form 8-K None. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. SEGWAY IV CORP. Registrant Date: July 26, 2007 By: /S/ Donny Smith Donny Smith President, Secretary and Director 12
